 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDRomayne H. Wharton,Rachel H. Whorton,Mrs. R.L.Whorton,Co-Partners,d/b/a Whorton's FoodMarketandRetailClerksInternationalAssociation,Local1564,AFL-CIOandAmalgamatedMeatCuttersandButcherWorkmenofNorthAmerica,Local391,AFL-CIO.Cases28-CA-1685,28-CA-1725,28-CA-1727, and 28-CA-1686June 13, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 10, 1969, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledcase,' finding that the Respondent had engaged inand wasengagingincertain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders thatRespondents,RomayneH.'T- is7case wasconsolidated for hearing with Case 28-RC-1797, whichwas thereafter severed and remanded to the Regional Director for furtherappropriate action.By his Order dated May 21, 1969,theRegionalDirector set aside the election conducted on June 12, 1968,inCase28-RC-1797.'We do not agree with the Trial Examiner's conclusion that on theparticular facts of this case, responsibility for the conduct of Robert andRonald Whorton can be imputed to their parents,to support a finding ofcreating the impression of surveillance.Accordingly,we shall modify theRecommended Order by striking that portion referring to creating theimpression of surveillance.'The Respondent,by its unfair labor practices subsequent to the Union'sattainingmajority status, precluded the holding of a fair election herein,and we therefore agree with the Trial Examiner that this is an appropriatecase for the issuance of a bargaining order.Whorton,RachelH.Whorton,Mrs.R.L.Whorton,Co-Partners,d/b/aWhorton'sFoodMarket,Las Vegas, New Mexico,theiragents,successors,and assigns,shall take the action setforth in the Trial Examiner'sRecommended Order,as so modified:1.DeleteparagraphA(1) and substitute thefollowing:"1.Unlawfullyinterrogatingand threateningemployees."2.Delete the first indented paragraph of thenotice and substitute the following:WE WILL NOTunlawfully interrogateandthreaten our employees or in any other mannerinterferewith them in the exercise of theirguaranteed statutory rights.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: On April 19,1968,'RetailClerks InternationalAssociation,Local1564,AFL-CIO (hereafter called Retail Clerks) filed apetitionforcertificationasmajoritybargainingrepresentative of Respondents' grocery employees. Case28-RC-1797.On the same day, Amalgamated MeatCutters and Butcher Workmen of North America, Local391,AFL-CIO (hereafter calledMeat Cutters) filed apetitionforcertificationasmajoritybargainingrepresentativeofRespondents'meatdepartmentemployees.Case28-RC-1796.Pursuant to consentagreementsapproved May 29, elections were scheduled forJune 12. On April 25, the Retail Clerks and Meat Cutterseach filed unfair labor practice chargesalleging certainpreelectionmisconduct by Respondents. The electionswere held as scheduled with the following results: in thegrocery employees unit, the vote was 6 to 5 against theRetail Clerks, and 2 ballots were challenged; in the meatdepartment unit, the vote was one for the Meat Cuttersand 4 ballots were challenged.On June 17, the Retail Clerks and the Meat Cutterseach filed objections to conduct allegedly affecting theresults of the respective elections. On June 25 and 26, theRetailClerks filed additional unfair labor practicecharges.On July 18, the Regional Director issued hisreports on the challenged ballots. In Case 28-RC-1797, heoverruled the two challenges, and the revised tally ofballots showed that the vote was 7 to 6 against the RetailClerks.InCase 28-RC-1796, the Regional Directoroverruled two and sustained one of the four challengedballots, and the revised tally of ballots showed 2 votes fortheMeat Cutters and 1 vote against that union. Thefourth ballot, cast by Employee Thomas A. Lujan, hadbeen challenged by Respondents on the ground that hehad quit his job. The Regional Director deferred making adecisionthereonpending investigationof theMeatCutters'unfairlaborpracticecharge,allegingtheconstructive discharge of Lujan.On July 29, based on the above charges, the RegionalDirectorissueda consolidated complaint alleging thatRespondents had violated Section 8(a)(l) and (3) of theNational Labor Relations Act, as amended. On August 9,the Regional Directorissuedorders directing that hearingsbe held on certain of the objections filed by the twounions inCases 28-RC-1797 and 28-RC-1796. On the'All dates hereafter mentioned refer to 1968 unless otherwise specified.176 NLRB No. 88 WHORTON'S FOOD MARKETsame day, the Regional Director issued an orderconsolidatingsuchobjectionsforhearingwith theconsolidated complaint already issued, and providing thatfollowing the decision by the Trial Examiner, Cases28-RC-1796 and 28-RC-1797 should be severed andtransferred back to theRegionalDirectorfor furtherdisposition.On August 26, the Regional Directorissued asecond supplemental report on the challenge to the ballotcast by Lujan in Case 28-RC-1796, in which he orderedthat the ballot should be opened and counted.' On thesame day, he issued an order severing Case 28-RC-1796from the consolidated proceeding to be heard before aTrial Examiner.The consolidated proceedings were heard before me atLas Vegas, New Mexico, on September 24 through 27,1968.The principal issues presented are whether or notRespondents engaged in unlawful interference, restraint,coercion and discrimination;' whether or not certain of theobjections filed inCase 28-RC-1797 have merit andrequire that the election in that case be set aside;' and ifso,whether or not a bargaining order should be issuedagainst Respondents.Upon the entire record,my observation of thewitnesses, and the briefs filed by the General Counsel andby Respondents, I make the following:FINDINGS AND CONCLUSIONS'1.THE UNFAIR LABOR PRACTICESRespondents Romayne H. Whorton (hereafter referredto as Whorton) and Rachel H. Whorton (hereafter calledMrs.Whorton) are husband and wife and copartnersengaged in the business of operating a retail grocery storeand meat market in Las Vegas, New Mexico.' On April 8,a number of their employees met to discuss possibleunionization.On April 18, certain of their employeesattended a joint meeting held by the Retail Clerks and theMeat Cutters at which a number of them signedauthorization cards distributed by the two unions. Otherssigned cards on the ensuing two days. On April 19, thesaidunions each filed the petitions for certificationalready referred to. Thereafter, Respondentsengaged insome of the conduct discussed below.A. Interference,Restraint,and Coercion1.Interrogation; threats to close the businessa.The evidence(1)On April 22, Mrs. Whortonheld a meeting withEmployeesMaestas,Sr.,Vigil andWillie Flores.Hertestimony as to her remarks to them is as follows:The Regional Director determined that Lujan's ballot wouldgovern theoutcome of the election; that if his vote was for the Meat Cutters, thatunion would have a majorityirrespectiveof Lujan's eligibility tovote, andthat only if Lujan waseligibleand votedagainst theMeat Cutters woultthat union lose the election.At the close of this case in chief, the General Counsel was permitted tostrike par 8(d) of the complaint.'Specifically,Objections 2, 5, 7, 8, It, 12, and 13 TheGeneral Counselwas permitted to strike Objection 6.No issue ofcommerce is presented.The complaintalleges and theanswer admits facts which,Ifind, establish that Respondentsat all times657A. 1 had a small booklet and the title of it was,"Loyalty", and I read it to the boys and asked themwhat it meant to them. Then I explained that I hadreceived this petition from the Labor Board and Iexplained our situation- that we wouldn't be able tooperate under those conditions.Q. Just what did you say, that's what I want toknow?A. That's about whatIsaid,that we couldn't payoutmore than we took in, that we couldn't stay inbusiness if they had that much increase in salaries andother benefits.Q.Did you, at that time, threaten to close thebusiness?A. I told them that we couldn't stay open.Maestas, Sr., testified that Mrs. Whorton did not mentionthe store during the meeting. On direct examination bytheGeneralCounsel,Vigil's testimony regarding herremarks was as follows:A. Yes, she did mention if the union was to come into the store, she would have to close it.Q. To the best of Your recollection, are those herwords?A. Something similar to that. I do not recall theexact words.On cross-examination, he testified as follows:Q. (By Mr. May) At that time did Mrs. Whortonmake any threats about what would happen to anyonewho would join the union?A. All she mentioned was that she would have toclose the store.Q. Tell us in her words what she said.A. Well, I don't recall her words exactly.Q. Isn't it a matter of fact that Mrs. Whorton saidthat a small operation like this, any increase in costwould require us to close it down, we couldn't make ago of it.Q. I don't recall her saying that.(2)On April 23, Mrs. Whorton held a meeting withEmployees Padilla, Aragon and Robert Garza. AccordingtoMrs.Whorton, she "talked to them the same way as[she]didwith the first group" on the preceding day.Aragon testified as follows:A. Yes. She said that she couldn't afford to payunion wages and the store would have to close down.She said the books were there if we wanted to look atthem. Then she told us those were the facts and whatwe did was up to us.Padilla testified as follows:Q.Do you remember speaking to Mrs. Whortonafter Lopez's discharge?A. Yes.Q. Where was this?A. In her office.Q. Were you alone?A. No.Q. Who was with you?A. I think LeRoy Aragon and Robert Garza.Q. What did she say when she was in that office?A. She just read the little pamphlet.sssssmaterialwere employersengaged incommerceand in operationsaffectingcommerce I further find that the Retail Clerks and Meat Cutters arelabor organizations within themeaningof the Act.The third copartner, Mrs R L. Whorton, is Whorton's mother 658DECISIONS OFNATIONALLABOR RELATIONS BOARDQ. (By Mr.Hollis) Is that all she did?A. She said ifthe union went in she would close thestoreQ. (By Mr. Hollis) Did she say anything aboutdestroying her.*****A. I think she said, "Destroy me and you willdestroy the shop."*****Q. (By Mr. May) Did you ever tell Mr. and Mrs.Whorton that you signed such a card other than whatyou testified here today?A I didn't tell them, but they probably found out.Q.Why do you say they probably found out?A. Because when I went to the office she asked usthat day why we had signed those cards.*****Q. (By Mr. Hollis) In the office in the latter part ofApril, didMrs.Whorton say anything to you or askyou anything about a union authorization card?\. She asked us why we signed the cards.Q. The authorization cards?A. Yes, sir.Q. This was at the same time when she mentionedthe store?A. Yes, sir.Q. And what did she say about the store?A. She said she would close the store if the unioncame in.(3)Respondents' bookkeeper, Laura Waring, testifiedthat she had heard Respondentsdiscuss closing andremodeling the store, that she thoughtsuch discussionsfirst occurred sometime in 1967, and that they were stilltalking about it. At one point, she testified that sometimebetween April and the election, she heard Whorton andMrs.Whorton say that "it would just be necessary toclose the store if the Unioncamein."On furtherinterrogation, she testified that she heard them say that"they could not afford to keep the store open if the Unioncame in."She did not state to whom thesestatementswere made.(4)EmployeeRamon Ray Torres testified thatsometime in April,Whorton told him and EmployeeWilliam S. Flores, both of whom were in the meatdepartment, that "he was not going to sign a unioncontract,"that"he could not operate under theirconditions," and that "if theunion camein hewas goingto close for a 45-day periodand remodeland open with aself-service place"with one meatcutterand one wrapper.Flores testifiedthatWhorton told them that "if the Unioncame in, he mighthave toclosethe store for 45 days andconvertit into self-service."Whortondenied ever having"madeany threats" toclose the store.He testifiedthat on or about April 24, hemade the following remarksto Flores and Torres:A. Approximatelythe same thing I said to-I guessI'dbetter answer that, I'm sorry. I told them myfinancial set up, what I knew and that if we were forcedto join the Union, it would be impossible for us tooperate, that we could not show a reasonable profit toallow us to stay in business.He further testified:Q. Did you make any threats at that time to close?A. No, sir, I never made any threats.Q. Did you ever make any statements of this type toany of the other employees of either the meat marketor the grocery store?A. Not to my knowledge, sir.(5) Vigil testified that sometime in April, while he wasin the back room of the store with employees Joe LeRoyTorres, Padilla and Aragon, Whorton stated to them: "Ifthe damned union is going to come in here, I'll close thedoorsbefore they do."(6)Aragon testified that after the discharge of Lopezon April 22, Whorton told him, employees Vigil, Padilla,Patrick Thomas Garza, and possibly Joe LeRoy Torres,that "if we voted the union in he would have to close thestore. If we wanted a union job like that, why didn't wego toAlbuquerque."(7)EmloyeeBaca testifiedasfollowsrespectingremarksmade to him by Whorton 2 days before theelection:He called me in and told me that he didn't know if Iknew what wasgoingon, but he said that there wasgoing to be an election held in the store and that theunionwas trying to take over and that if the union didgo into the store, he would be forced to close. He alsosaid that the rest of the employees thou*ht he wasbluffing and that he wasn't,that he was going to closedown the store.(8) Employee Rodriguez testified on direct examinationby the General Counsel that about 2 weeks before theelection,Whorton asked him, "How does the union expectme to pay $300 when I am only making $200",and thenstated that"if the union came in he would close thestore."On cross-examination, he testified thatWhortonthen told him about the election and asked whetherRodriguez"was with him."(9)Maestas, Sr., testified thatWhorton stated in hisoffice that "he would have to close the store because hecould not meet the union's demands"; that he thought thestatementwasmade before the election; that theRespondents had discussed closing the store temporarilyfor remodeling off and on for 3 or 4 years, and hadmentioned the subject again recently, prior to the unionactivities.(I0)Employee Patrick Thomas Garza testified thatwhile he was near Whorton's office, sometime after theApril18meeting,heoverheardWhorton tell anunidentified individual that"the union would come in butitwould be over his dead body."b.Concluding findingsRespondents contend that Mrs. Whorton's statementswere lawful because she believed in good faith thatMaestas, Sr., Vigil andWillieFlores were supervisoryemployees; and that in any event, her statements werenoncoercive. Respondents do not contend that the abovethree employees were in fact supervisors and, indeed,stipulated thatMaestas,Sr.,and Vigil were within theunit which the Retail Clerks claimed to represent. I findthat all three were rank-and-file employees. Accordingly,if " any of the statements made to them were otherwiseunlawful, they would not be excused even if Respondentshad a good faith belief that the men were supervisors.Federal Envelope Co.,147 NLRB 1030, 1036.I reject the denial by Maestas, Sr., that the store wasnot mentioned at the April 22 meeting by Mrs. Whorton,who herself admitted such mention.However, I find thatVigil's testimony was inconclusive as to what she said and WHORTON'S FOOD MARKET659thatthe GeneralCounsel has not sustained his burden ofestablishinga threat to close the store, if it was unionized.Atmost, the recordestablishes that she stated thatRespondentscould not pay outmore than they took in,and that theycould not remain in business if salaries andother benefitswere increased to the extent anticipatedfromunionization(see item(I), supra).Ifind that such astatementwas a predictionof possible economic effect ofincreased costs rather than a threat of reprisal to force theemployeesto abandon unionization, and hence was notunlawful.WilmingtonHeating Service, Inc.,173NLRBNo. 15.With respect to the April23meeting,AragoncorroboratedMrs.Whorton's testimonythat her remarkswere similar to those whichshemade on the precedingday. He thus contradicted the testimonyof Padilla, whotestified to a threat toclose the store if unionized (seeitem(2), supra).In view of thefailureof hiswitnesses toagree to what was said, I find thatthe GeneralCounselhas not sustained his burdenof establishing that a threatwas made. However, I find fromPadilla's uncontradictedtestimony thatMrs.Whortonasked him,Aragon andRobert Garza why theyhad signed union authorizationcards, and that Respondentsthus engaged in unlawfulinterrogation (see item(2), supra).'In effect,she impliedthat she knew that theyhad signed,asked them to admitit,and requestedan explanation.Suchconduct had acoercive impact.'Ifind that the remarks attributed to Respondents byWaring werenot threatsand that,inany event hertestimony fails toestablishthatsuch remarks were madein the presenceof anyrank-and-file employee(see item(3), supra).Accordingly, theywere not unlawful.Baseduponotherself-contradictorytestimonybyWhorton andhis demeanor,Ido not credit his denial thathe threatenedemployees,and credit the testimony ofTorres, Flores, Vigil,and Aragon, referred to in items (4),(5), (6) and(7), supra.Such testimony,I find,establishesthatWhorton unlawfullythreatened to close the store ifthe Retail Clerkswon the election.It also establishes thatWhorton unlawfullythreatened to convert the meatdepartment into a self-serviceoperationwith twoemployeesif theMeat Cutterswas voted in. AlthoughWhorton stated that he "couldnot operate under theirconditions," i.e. the Unions's conditions, this remark didnot clearly convey theimpression that he could not affordhigherwages andother benefits. Consideredin the light ofhis vow notto sign a union contract and to close thestore, it couldbe construed as a statement that he woulddischarge meat department employees if he was requiredto deal with the MeatCutters.I furtherfind thatthe remarks attributedtoWhortonbyRodriguezand byMaestas,Sr.,amounted to aprediction of economic consequences rather than a threatto close thestore,and that the record failsto show thatstatement attributedto him byGarza was made in thepresence of a rank-and-fileemployee(see items(8), (9),and (10),supra).Accordingly,I find that such statementswere not unlawful. However,Ifind thatWhorton'sinterrogation of Rodriguez'constituted an inquiry as tohow heintended to vote in the election and was unlawful(see item(8), supra).'Padilla's testimonyregarding such interrogation was brought out oncross-examination by counselforRespondents.Iplace no reliance uponPadilla's affidavit which was receivedin evidence.'Such interrogation by Mrs. Whorton,although not expressly alleged inthe complaint,was fully litigated at the hearing.In sum,IfindthatRespondents engaged in unlawfulinterrogation and threats, therebycommitting unfair laborpractices within the meaning of Section 8(a)(1). I furtherfind that Respondents did not violate theAct by theconduct referred to in items(1), (2) insofar as it relates toalleged threats,(3), (8) insofar as it relates to allegedthreats,(9) and (10).2. SurveillanceOn June 11,the nightbefore theelection, employeesVigil and Aragon were interviewedby a Boardagent atthe latter'smotel roominLas Vegas.Vigil's car wasparked in front ofthe room. That night, Robert Whorton,Respondents'son who was then a store employee, hisbrother Donald who had occasionally workedin the store,and employee Wells, a goodfriend of Robert, went for arideinWells' car. Robert and Wells testified that thelatter had invited them to gofor a drivebefore dinner andthat theyhad takenRobert's 75-pound Germanshepherddog along.Robert firsttestified that he wasdriving, thattheyhappened to pass the motel,and that he recognizedVigil'scar.Later,he testifiedthatWellswas driving.Wells testified that he was driving and that it was he whofirst recognizedVigil's car.Robert furthertestified thatWhorton hadinstructed him not to discuss union matterswithstore employees,especially during the 24-hour periodpreceding the election;that becausehe felt thatthe sameprohibitionshould apply to union agents,he decided toinvestigate the reasonfor thepresenceof Vigil's car at themotel;that he went to the moteldoor,which he foundopen;that upon seeing Vigil and Aragon,he entered theroom"and askedthe Boardagent to identify himself; andthat upon being informed by the agent that he wasemployed by the Board,Robert wrote the information ona piece of paper and then left with his companions. Uponarriving home,Robert informedWhorton ofthe incident.Robert and Wells both testifiedthat theyhad not beeninstructed to engage in surveillance,and Whorton deniedhaving given such instructions.The General Counsel contendsthatRespondents,actingthrough their agentsRobertand Donald, engaged inunlawfulsurveillanceofthe .conferencebetweenEmployeesVigilandAragon and a Board agent.According to the General Counsel, Robert and Donaldshould be regarded as Respondents'agents because it isreasonable to inferthat theyacted on instructions fromtheirparents.In the alternative,theGeneralCounselargues that becauseof Robert's employment at the storeand its small size, his relationship to Respondents wouldbe known to the other employees; that in view ofRespondents'other unlawful pre-election,conduct, Robertshould be regarded as Respondents' agent;and thatDonald should be regarded as their subagent.Respondentsassert that the facts do not establish surveillance; thatevenif theydid, the conduct shown was not directed orauthorized by Respondents;and that Respondents havefound no case holding that it is an unfair labor practice toengage in surveillance of a Board agent.Although thecircumstances are suspicious,the recordbefore me is insufficientto support a finding that RobertThe testimony regarding such interrogation was brought out oncross-examination by counsel for Respondents. I place no reliance upon theRodriquez affidavit which was received in evidence."Wells and Donald followed with the dog, but remained at the door.Robert testified that "the dog getsveryexcited when people leave the carand he doesn't get to go, too." 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDandDonald acted on instructions from Respondents.-However,Ifind that their conduct,whether or notengaged in with pure motives, was such as to give Vigiland Aragon the impression that their protected activitieswere under surveillance."Inaddition,Robert'sandDonald's relationship to Respondents was known to theemployees."Inview of that relationship,VigilandAragon could reasonably believe that Robert and Donaldwere acting as their parents'agent,especially since it doesnotappear thatRespondents disavowed their sons'conduct.Insuchcircumstances,Respondentsarechargeable with the consequences of such conduct.PigglyWiggly El Dorado Co.,154 NLRB 445.Ifind thatby theconduct of Robert and DonaldWhorton,Respondents violated Section 8(a)(1).3.Theincrease in employee benefitsBetween April 19, the filing date of the petitions forcertification,and June 12,the date of the elections,Respondents increased the wages of some employees andbegan paying the Blue Cross insurance premiums ofothers.Respondents contend that they followed theirnormal practice in granting these benefits.The GeneralCounsel contends that Respondents had no fixed orconsistent policy or practice governing wage raises andpayment of insurance premiums;that they followed notimetable and had complete discretion as to whether andwhen to-evaluate the employees'performance and rewardthem;and that in view of Respondents'other unlawfulconduct,itisreasonable to infer that the increasedbenefitswere given to induce the employees to voteagainst unionization.Whorton testified that employees are hired on a trialbasis; that if a new employee shows a willingness to workand learn,he is retained;that as he progresses he receiveswage increases;but that there are "no set time period" inwhich such increases are given.Mrs.Whorton testifiedthat if a new employee was "worthy of it,"he received araise during the first 3 months of his trial period;that heperiodic raises during his second year depending on hisprogress;that thereafter raises were governed by theresponsibility assumed by the employee,by the type ofwork he did,and by the amount of his earnings;and thatthe older employees received fewer raises than the newones.It thus appears that although Respondents had no fixedtimetable or standards for granting merit increases, it wastheirpractice to give such increases at fairly frequentintervals to new employees who showed promise. Therecord shows the following regarding the number of meritincreases(wage raises and assumption of Blue Crosspremium payments)given to employees between the filingof the petitions and the elections(i.e.,between April 19and June 12),and those granted during the comparableimmediately preceding period(i.e.fromDecember 9,1967, through February 17, 1968):"Critical periodNumber ofMerit IncreasesComparablePrior PeriodNumber ofMerit IncreasesApril 202December9, 19671April 274January 20,19682May 252Jariuary 272June 11February 173BetweenApril 191February ?1and June 12109The great preponderance of theincreasesconsisted of$2.50 wageraises; one increase was a$5 wage raise; twoof the meritincreases(givenonApril27) involvedassumptionsof Blue Cross premium payments amountingEmployeeHiredto a little over $20 a month each; and two increasesinvolvedwage raises in amounts not disclosed. Thedistribution of the increases among the employees was asfollows:"Increases DuringIncreases DuringComparable PeriodCritical PeriodP. T. Garza11-7-6732J. L. Torres11-16-6721Aragon19651-R. Garza9-29-661-R. R. Torres1965 or earlier11Allemand1-11-6811Maestas,Sr.About 1960-1WaringMarch 19651FloresAbout 19581RomeroVigilApril 22 or 233'- 17-65"HendrixMfg. Co., v. N.L.R B,321 F.2d 100, 104 (C.A.5);N.L.R BvPrinceMacaroniMfg.Co.329 F 2d 803,805-806(C.A. 1).Thatimpression was heightened by the presence of the dog."See, e.g. the testimony of Lujai and William S.Flores."The data shownisbased on Appendix A, attached hereto.The recordcontains little evidence respecting merit increases prior to December 9.1967."Most of the testimony relating to such benefits was given by Mrs.Whorton and is largely uncontradicted.The General Counsel asserts that WHORTON'S FOOD MARKET661Based uponan analysis of the foregoing increases, I amunableto conclude that the pattern of merit increasesduring the critical periodwas significantly different fromthatshown during the prior comparableperiod.Therecord does not show adisproportionately greater numberof increases,a significant change inthe amount of theincreases,or anyunusual accelerationof frequency ofincreases.Moreover,there is nothingin the record toshow thatthe recipientsof theincreases were selected on abasis indicating any relationship to union activities. Inthese circumstances,Ifind thatthe General Counsel hasfailed tomeet his burden of establishingthatin grantingthemeritincreasesduringthepertinentperiod,Respondents had deviatedfrom priorpractice and wereunlawfullymotivated.Cf.AircraftEngineering Corp.,172 NLRB No. 218. Accordingly,the allegation relatingto wageincreases should be dismissed.4.Disparagement of Board processEmployee Vigil,who had been an observer for theRetailClerksat the election,testified that on the dayfollowing theelection,Whorton toldhim "to take a goodlook" atthe election notice and sample ballot affixed tothe door ofthe store office,to take it home with him, andwhen he "got tired of looking at it(he] could wipe [his]asswith it."Whortondeniedmaking any disparagingremarks to Vigil concerning the Board, and testified thaton the day following the election,he told Vigil"to takethe election things off of the door,itwas over now, to rollthem up and throw them away or whatever else he wantedto do with them."The GeneralCounsel contends that Vigil's testimonyshould be credited, and that the statementattributed byVigil toWhortonconstituted unlawful interference withtheemployees'righttoselecttheirbargainingrepresentative,since it degraded the Board's processes andindicatedto Vigil the futility ofseekingthe protection ofsuch processes. Based uponWhorton's self-contradictionsand the demeanorof thetwo witnesses,I accord greatercredence to the testimonyofVigil than to that ofWhorton,and find that Whorton made the statementattributed to him. However,I find thatthe statement wasnot unlawful since it contained no threat of reprisal orpromise of benefit.Ido not agree that it indicated thatresort to Board process was futile.Rather, the statementappears to be nothing more than a crudeand vulgarindication of triumph and satisfactionover the outcome ofthe election.I thereforefind that it was protected by thefree speech provisions of Section 8(c) of the Act.B. DiscriminationRespondents received the petitions for certification onApril 20. On April 22, Louie Lopezwas discharged. Onor about April 23, Lujan was reduced to part-time work,and on May-i1,he was told that nis services were nolonger needed. The elections took place on June 12. OnJune 14,Joe LeRoyTorres and Baca were reduced topart-time status.On June 15 and 20, Mrs. Whorton toldBaca and Torres,respectively, that she wouldcall if sheneeded them,but did not do so thereafter. The allegeddiscrimination relating to-the fouremployees is discussedimmediately below.1.Louie LopezLopezbeganworking inRespondents'grocerydepartment in the latterpart of 1966. On April 7, 1968,he expressed the opinion to a numberof fellow employeesthat their pay was inadequateand invitedthem to meet athis home the next night to discussthe subject.Some 8 to10 employeeswent to themeetingon April 8. After somediscussion,itwas decidedthatLopezshould obtaininformation on how the men could unionize.On April 9,he communicatedwithMontoya,an employeeof anotherstore,who came to Respondents'store on thefollowingday and toldLopez abouta forthcoming meeting of theRetail Clerksat a local bank building onApril 18. LopeztransmittedthisinformationtoRespondents'otheremployees.On April 18,representativesof the RetailClerks and of the Meat Cuttersmet witha tiamber ofRespondents'employees,mostof whomsigned unionauthorization cards, includingLopez.On April 19, theRetail Clerks and the MeatCuttersfiled their respectivepetitions for certification.On thesame day, employeeBachert signed a Retail Clerks card and returned it toLopez either at Respondents' store or at Bachert's home.On April 20,employee GeorgeLopezsigned a card andreturned it to Louie Lopez at the store.In their brief,Respondents defend the discharge ofLopez upon two grounds.They firstcontend thatthey hada good faith belief that he was a supervisory employee,and that it was not until July 18, i.e., some 3 months afterthe discharge,that theRegional Director determined thatLopez was a rank-and-file employee.They furthercontendthat Lopezwas discharged because ofunsatisfactory workperformance.Respondents do not claimthat Lopezwas in fact asupervisor.Indeed,theystipulated at the hearing that hewas within the bargaining unit which the Retail Clerksclaimed to represent.Ifind that he was a rank-and-fileemployee.Accordingly,if his discharge was for a reasonproscribedby the Act,the discharge would not be excusedeven if Respondents had a good-faith belief that Lopezwas a supervisor.Cf.N.L.R.B. v. Burnup& Sims,379U.S. 21;FederalEnvelopeCo., supra,147 NLRB 1030,1036.With regard to the claimof poor workperformance'ofLopez,Respondents introduced in evidence certain figuresshowing the ratio of grossprofitto net sales for each of16weeks, from January 2 throughApril20, in theirproduce department where Lopez was employed. Mrs.Whortontestifiedthattheseprofitratioswereunsatisfactory, and that Lopezwas responsible because ofhis failure"to takecareof hismerchandiseproperly."The figures are asfollows:Baca receiveda $2.50 wageincrease on June1.Mrs.Whorton testifiedthat since the entry to that effect onher business records had been crossedout, it was erroneous.Icredit hertestimony.She further testified thatRespondents began paying one-half of Robert J. Garza'sBlueCrosspremiums on September16, 1967,and assumedpayment ofthe balancebeginningMay 4,1968.Garza testified that Respondents had been payingthe entire premium sinceOctober 1967. The GeneralCounsel contends,and I agree,that it is likelythat Garza'spersonal knowledge of such amatterwould be more accurate that Respondents'recordswhich, theevidence shows, werenot whollyaccurate.WeekRatio4/15to4/2016.97%4/8to4/1315.60%4/ 1 to 4/624.86%3/25 to 3/3010.64%3/ 18 to 3/2316.97%3/ 11 to 3/ 1614.86%3/4 to 3/921.86% 662DECISIONS OF NATIONAL LABOR RELATIONS BOARD2/26 to 3/223.27%2/ 19 to 2/2420.90%2/12to2/1722.33%2/5to2/1021.39%1/29to2/317.92%1/22 to 1/2720.75%1 / 15 to 1/ 2019.86%1/ 8 to 1 / 1322.96%1/2 to 1/624.75%Mrs.Whortonalso testified that she paid Lopez a bonuswhenever the produce department earned"what it shouldhave,"i.e., that she paid him a bonusof $2.50 for any weekinwhich the ratio was as much as 20 percent,and $5.00 forany week in which the ratio reached 25 percent.Itwillbe seen from the above table of ratios thatduring the 10 weeks from January 2 through March 9, theproduce department earned a profit ratio of more than 20percent in 8 of theweeks,and a profitratio of just underthatfigure in one week.However,during the 6 weeksfromMarch I l throughApril 20,the profit ratio exceeded20 percent onlyinone week,and was as low as 10.64percent in one week.Assumingthat the workperformanceby Lopez wasresponsible for the earnings of the producedepartment,the figures do show a reduction in profitratio.But such a reduction cannot be evaluated withoutalso considpring the fact that Lopez was promoted to thejob of"manager" (a nonsupervisory job) about 5 monthsafter he was hired;that he had worked for Respondentssince the end of 1966;and that Respondents did notfurnish profit ratio figures for the produce departmentduring1967. If the1967 figures equaled or exceeded thoseduring theabove-mentioned 10-week period,then thereduction during the ensuing 6-week period assumes asomewhatdifferentperspective.For where an employeehas performed satisfactorily for a considerable period oftime,itwould seem unusual to discharge him because of aprofitdecrease during5 of the 6 weeks preceding thedischarge,particularlysince theprofit ratioduring theremaining week in that period was the highest shown bythe record.That being so, it was incumbent uponRespondents to go forward with evidence showing theprofit ratios during 1967, inasmuch as such informationwas most accessible to them.Cf.M &R Investment Co.,Inc.,173 NLRB No. 109.Since Respondents have failedto go forward with such evidence,their claim of poorwork performance loses muchof its force.At the hearing,Respondents'counsel stated that it wastheir positionthat Lopezshould have been discharged 3months earlier but that a replacement had not been found.Employee Maestas,Sr. testifiedthat 2 months before thedischarge,Mrs.Whorton complained about the poorproduce department profit and asked him to investigatewhether- the sales checkout clerks were making errors inthe prices charged;that after talking to the clerks andinvestigating thematterfor 2 weeks,profits continuedpoor;that abouta month before the discharge,he beganlookingforareplacementuponMrs.Whorton'sinstructionsbut hadno success; that Mrs. Whorton triedto give Lopez another chance to show improvement butprofits still continued poor;that about three weeks beforethe discharge,Mrs.Whorton asked him whether he hadfound a replacement;that he informed her that it wasdifficult to finda good man; and that she told him at thattime that she was going to let Lopez go.It is apparentfrom the profitfigures and the bonusespaidto Lopez,however,that the profit ratios could nothave become unsatisfactory to Respondents until a fewweeks prior to his discharge,and not 3 months or even 2months earlier.Moreover,based on his demeanor, I donot credit Maestas'testimony concerning Mrs.Whorton'sallegedexpressionof intention to let Lopez go. Inaddition,although counsel for Respondents initially statedthat it was their position that Lopez was discharged forpoor work performance,he later added that it was theirposition that the discharge of Lopez was also motivatedby the fact that he spent considerable time talking to afemale friend who visited him at the store,and certain"rumors"that they heard about Lopez.The recordcontains no evidence to support either the accusation,which Lopez denied,or the rumors,and no evidence thatthe alleged conduct and the rumors were brought to theattention of Lopez.On the contrary,the record establishesthatMrs.Whorton referred only to poor workperformance at the time she discharged Lopez. Thisaddition of unproved reasons for discharge suggests thatthey were an afterthought.Ifind the reasons advanced by Respondents for thedischarge of Lopez to be unpersuasive.On the other hand,the record establishes that Lopez instigated and was theringleader for the union movement among the groceryemployees at the store.He held an organizational meetingat his home on April 8 and openly attended the unionmeeting at a bank building on April 18.In fact,Montoyawent to Respondents'store on April 9 to inform Lopez ofthe lattermeeting.Moreover,onApril 20,EmployeeGeorge Lopez signed a Retail Clerks authorization cardand gave it to Louis Lopez at the store.Although there isno direct evidence that Respondents knew of such activity,such knowledge may be inferred.The Circle K Corp.,173NLRB No. 107.Here,therecordshows thatRespondents'work force at the store consisted of some 19employees.Ialso take official notice that the store islocated in a small community."Moreover, Lopez wasdischarged 4 days after the union meeting and 2 days (thefirstworking day)after Respondents received the petitionsfor certification.I find that the small size of the store andof the community as well as the timing of the dischargefurnish an adequate basis for inferring that Respondentswere aware of Lopez'affiliationwith the Retail Clerks.CenturyLumber Company, Inc.,168NLRB No. 36;SpertiSunlamp Division,Cooper-HewittElectricCo.,Inc.,162 NLRB No. 158."Considering the inadequacy and the shifting nature ofthereasonsgivenforthedischarge,Respondents'awareness of the union activities of Lopez,the timing ofthe discharge,the fact he was given no warning of apossibledischarge,andRespondents'otherunlawfulconduct, I find that the discharge was motivated by suchunion activity, and hence that it violated Section 8(a)(3,1and (1) of the Act.2.Thomas A. LujanLujanwashiredasafull-timeemployeebyRespondents inMarch 1966 and worked in the meatdepartment.During January,February and March 1968,he worked about 501h hours a week, and apparently"The 1960 populations of the city and the town of Las Vegas, NewMexico (which are contiguous),were7,790 and 6,028 respectively.WorldAlmanac(1%9 ed.), p. 622."in this connection, I note that the conference which a Board agent heldwith Employees Vigil and Aragon did not escape notice, and was broughttoRespondents' attention. I further note that, as found above,Mrs.whorton asked Padilla, Aragon and Robert Garza why they had signedauthorization cards, a question which led Padilla to express the view thatRespondents had probably found out about theirsigning. WHORTON'S FOOD MARKETcontinued to work full-time during most of April. Hetestified that on,or about April 23, Whorton informed himthat pursuant to his doctor's authorization,he intended tobecome more active in the store,and that he accordinglywould not need Lujan full-time."On direct examination,Whortontestified in response to a leading question that heso informed Lujan about the middle of May.18 Oncross-examination,he testified that he received thedoctor'sauthorization inMarch or April and could notexplain why he waiteduntilMay to inform Lujan aboutpart-time work. On direct examination, Whorton furthertestified that when he informed Lujan of the change in hisstatus,Lujan stated that he knew the reason therefor andthat matters would be straightened out; that Whorton didnotknow what Lujan was talking about;and thatWhortonaccordinglyreplied,"Iguessso."Oncross-examination,WhortontestifiedthatLujan'sresponse was: "I think I know the real reason and prettysoon the Union or somebody will have it all straightenedout." In addition,Whorton admitted that he knew whatLujan was referring to. Lujan testified thatWhorton'srejoinder was, "You are damn right, things are going tostraighten out."Lujan then left the store but later returned to giveWhorton a key. According to Lujan's testimony, he sawanother employee, Romero, doing the work which Lujanhad been performing. Romero testified that he beganworking in the store's grocery department on April 22,that he did not recall the date of his transfer to the meatdepartment, but that he thought the change took placeabout a week or two after he was first hired. EmployeeFlores testified that Romero was working in the grocerydepartment at the time of Lujan's change to part-timestatus,and that Romero immediately replaced Lujan.Thereafter, Lujan worked considerably less than 40 hoursa week until the latter part of May.As already found, Whorton told Employees Flores andTorres on April 24, the day following Lujan's reduction,thathewould convert the meat department into aself-service operation if the Meat Cutters won the election.According to the credited testimony of Flores, Whortonfurther stated that "he was going to lay [Lujan] offbecause he was a loud mouth and he was a troublemaker." Lujan testified that when he reported for work onthe afternoon of May 29, Mrs. Whorton told him that shehad needed him that morning; that he replied that she hadinstructed him to report in the afternoon; and that shecontradicted his statement and informed him that shewould not need him any more. When Mrs. Whorton wasasked by Respondents' counsel whether the conversationsdescribed by Lujan took place, she testified: "My husbandtook care of telling him when to come in and when not tocome n; ! didn't have anything to do with that."On Memorial Day, May 30, Whorton received atelephone call from one Williams, who was the owner of ameat store in Las Vegas, who resided next door toWhorton, and who has been the latter's friend for 25years.Whorton testified that Williams told him that oneof his butchers was leaving and that he needed areplacement; thatWhorton responded affirmatively whenWilliams inquired whether Lujan was working part time;thatwhenWilliams asked whether he needed Lujan,Whorton replied that he did not but "didn't think hewould go to work for him because he was tied upon with"Whorton had been very ill with mental and physical impairments since1965, and had not worked in the store for a considerable period of time."Whorton admitted having difficulty remembering dates of events.663thisUnion deal." Williams testified that he was informedby Whorton that Lujanwas workingat the store only oneday a week; that the same day, in response to a notewhich he left at Lujan's residence, Lujan came to seeWilliams. at whichtimehe offered Lujan a job; thatLujan said he could not work on Saturdays because heworked one day a week for Whorton; that he sought topersuade Lujan to accept "a steady job"; and that Lujanagreedto report for work the following day, May 31.Lujan worked for Williams on the latter date. Whortontestified thatWilliams called him on the same morning,and informed him that Lujan had accepted a full-time joband wasthen working.Lujan testified that at the end of the day, he toldWilliams that he "might" see him in the morning, andleft.Flores testified that on a date he could not recall,presumablyMay 31, Whorton told him that Lujan wasworking for Williams full time, and instructed him to getLujan's toolsready to be picked up by the latter; that hewent to see Lujan thateveningand informed him of whatWhorton had said; that he also told Lujan that he couldnotbeamember of the Meat Cutters local atRespondents' store if he worked full time for Williams;that when Lujan asked whether it would be a good idea toseeWhorton, he replied in the affirmative and suggestedthat Lujan havea witnesspresent during his conversationwithWhorton. Lujan corroborated this testimony, addingthatTorreswas present during his conversation withFlores; and that although he did not recall, they mighthave told him that he was "lousing [his] job up with theNLRB by going to work for Williams."According toWilliams,while he was eating at theSilverSpurDrive-In that night, Lujan entered andannounced that he was quitting and did not intend toreturn to work for him. Lujan testified that he sawWilliams at the Silver Spur, that the latter admitted thattheiragreementwas for part-time work only, thatWilliams denied any arrangement with Whorton to fireLujan, and that he told Williams he was not going towork for him.Whorton testified that that night, while he wasgettingready to close the store, Lujan arrived with anotherindividual and askedwhetherWhorton would need himthe followingday; thatWhorton replied that he did notand that Lujan had accepted a full-time job withWilliams;thatLujan then asked if he was fired; thatWhorton answered that he was not fired but had quit; andthat Lujaninsistedthat he was being fired and Whortoninsistedhe had quit. Lujan's version of the conversationwas substantially the. same,adding that Whorton said thathe had beentold by Williams that Lujan was working fulltime for him, and that he told Whorton that he hadaccepted only a part-time job. Lujan has not beenemployed by Respondents since that time.The General. Counsel contends that Lujan was placedon part-time status and later dischargedfor discriminatoryreasons. Respondentscontend that his hours were reducedbecauseWhorton's increasedactivityat the store haddiminishedthe need for Lujan's services,and that Lujanwas not dischargedthereafter but rather quit his job. Iagree withthe General Counsel.IrejectWhorton'sunexplainedtestimony that hereduced Lujan to part-timestatus inmid-May and findthat the event took placeon orabout April 23. I alsoreject theunconvincingexplanation that Lujan's full-timeserviceswere not needed,inasmuchas employee Romero,who had lust been hired for work in the grocery 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment.then began working in the meat department.The recordleaves in some doubt the exact date whenRomero began his new duties.But evenif he began themabout a week after the change in Lujan's status,no reasonappears to explain why Romero was used in the meatdepartment if Lujan'sservices were not needed.Moreover,Iam not persuadedthatWhorton in factbelieved that Lujanhad quit when he told the latter onMay 31 that he did not need his services.The record doesnotestablishthatLujanhadacceptedfull-timeemploymentwithWilliams;`and,consideringthecontradictionsinWhorton'stestimony as well as hisdemeanor,Iregard him as an unreliable witness and donot credit his testimony that he was informedby Williamsthat Lujanhad accepted a full-time job. In this connectionInote that Whorton's testimony was notcorroborated byWilliams. Furthermore, Lujanat notime toldWhortonthat he was quitting his job. On the contrary,his inquiryon the nightof May 31 as to whetherWhorton neededhim the following day showedthathe was still ready andwilling to continue working for Respondents.r°Thus,Whorton's insistencethathe could no longer use Lujanbecause hehad quit was an obvious pretext seized upon toeliminate a union proponent from the meat employeesunit prior to the forthcoming election.This conclusion isbuttressedbyWhorton's earlier statement to Flores andTorres that heintendedto lay off Lujan.TherecordshowsthatLujanattendedtheorganizationalmeeting at the homeof Lopez and theunionmeetingat the bankbuilding,where hesigned aRetail Clerksauthorizationcard. There is,of course, nodoubt thatRespondents wereaware of Lujan'sunionaffiliationwhen theydischarged him onMay 31.It is alsoreasonable to infer that theywereaware ofsuch affiliationat the timethey reduced him to part-timestatus. It isundisputedthat at thattime, theyhad knowledge, throughthe petitionsfor certificationreceivedon April 20, of theorganizationalactivities of thestore employees.On April22, they discriminatorilydischargedLopez, and on thefollowing day Lujan's reduction in statustook place. LikeLopez, he workedin a small store in a small communitywhere hisactivities,such as attending union meetings,could easily be observed."Iaccordinglyfind that therecordprovidesan adequate basis for inferring thatRespondents were awareof Lujan's union affiliation. Andinview of the pretextualreasons given forLujan'streatment and the timingof suchtreatment in relation toRespondents'other unfair laborpractices,the recordestablishesa primafaciecase of unlawful discriminationagainst Lujan which Respondents have failed to rebut. Itherefore find that his reduction in status and subsequentdischarge were motivatedby hisunion affiliation,and thatRespondentsthereby violatedSection 8(a)(3) and (1)."Among other things,Williams'attempts to persuade Lujan to acceptfull-time employment shows that the latter was reluctant to work full timefor him.Moreover,ifLujan had wanted and accepted a full-time job withWilliams,itstrains credulity to believe that he would have left suchemployment after one day,and then seek to regain a job working only oneday a week for Respondents.It is also significant thatWilliams did notcontradictLujan's testimony that he admitted the part-time status ofLujan's job."In view of Whorton's assertion of an alleged belief that Lujan hadaccepted full-time employment with Williams Lujan apparently deemed itessential to demonstrate to Whorton that he was still available for work. Itis immaterial whether Lujan may have wanted to continue working forRespondents in order to remain a member of the Meat Cutters and to beeligible to vote in the election"See In.16,supra3. Joe LeRoy TorresTorreswas hired in November 1967 as a full-timeemployee at$50 a week in the grocery department. OnJanuary 20,February f7 and April 20, 1968,respectively,he received pay increasesof $2.50. Torres testified that heworked 54 hours a week until June 14,i.e.,2 days afterthe election,on which date he was reduced to part-timework amounting to about 24 hours a week;that on June20,Mrs.Whorton informed him that business was"getting slow," that she did not require his services, thatshe would notify him if she needed him; and that he hasnot been employed by Respondents since June 20. Hefurthertestifiedthathisaddresswasknown toRespondents.Mrs.Whorton testified that she hired Torres as afull-time employee and that he worked full time untilApril 20, when he was reduced to part-time work becauseshe had too many employees."She further testified thatTorres received a salary of$57.50 aweek during theperiod between April 18 and June 12. According to hertestimony,she feared that the Retail Clerks would fileunfair labor practice charges if she laid off employeeswhom she did not need,asked her attorney what do dowith all her employees,and was advised to run herbusiness as she felt she should and to lay-off unneededemployees.Finally,she testified that she hoped thatTorres would be a satisfactory employee, but that he didnot fulfill her expectations.The General Counsel contends that Torres was reduced'to part-time work on June 14 and then discharged on June20 because he was a union adherent.Respondents assertin their brief that he was reduced to part-time status onApril 20 because they had more employees than wereneeded,having refrained from laying some off in order toavoid unfair labor practice charges."Iagree with theGeneral Counsel.The record clearly establishes,and I find, that Torreswas reduced to part-time status on June 14, and not onApril 20 as testified to by Mrs. Whorton and claimed inRespondents'brief.Indeed,she admitted paying him$57.50 a week,i.e., full-time pay, as late as June 12. Sucherroneous testimony on her part seriously weakens herclaim that his full-time services were not needed at thetime he was reduced in status on June 14.Apparentlyrealizing the weaknessof herposition,Mrs.WhortontestifiedthatTorreswas an unsatisfactory employee,thereby implying that Torres was selected for reduction instatus for that reason,.Ifind, however, that the claim ofunsatisfactoryperformance is without support in therecord,which shows that Torres received three payincreases.Ifurther find that Torres was discharged onJune 20,amatter not disputed by Respondents and notdiscussed in their brief.Although,as Torres testified,Mrs"MrsWhorton testified:"On the first of the month,we have all theemployees that we need for the first week,but we don'tneed them all thetime." Torres and Employee Baca admitted that business fluctuated at thestoreBaca testified that the store was very busy during the first week anda half of the month,slows down until about the 15th when it picks up, anddecreases again until the latter part of the month"When asked at the hearing to state Respondents'position respectingthe alleged discharge of Torres, counsel for Respondents replied thatTorres was a part-time employee,was never"discharged or anything", thathe "just quit coming around even wanting to work or anything,"that he"would come in and check and see when[he) would be needed again. Theydon't need them all the time.The first two weeks of the month they needmore employees more than they do the last two weeks of the month." WHORTON'S FOOD MARKETWhorton toldhim that business was slow at the time shelet him go, Respondents have given no explanation forselectingTorresfor discharge from among the allegedlysurplus employees.As in the case of his reduction instatus, there is no record support for an inference that hisselection for discharge was motivatedby unsatisfactorywork performance.Although thedischarge occurred after the election, itstiming is notwithout significance. The initial count of theballots castin the June 12election in the grocery unit was6 to 5 against the Retail Clerks,with two challengedballots.On June 17, objectionsto the electionwere filedThree days later, Torres wasdischarged.It is apparentthat if the objections weresustained and a new electionheld, eliminationof even oneunion proponentwould aidin avoidinga reversal of the initial result of the voting. Onthe other hand, if the objections were overruled and thevoteagainst unionization were sustained,elimination of aunionadherent would obviouslybe useful in preventing asubsequentattempt tounionize.Torresengagedinsubstantiallythesame unionactivitiesas Lujan. For substantiallythe same reasons asthose set forth with respect to the latter, I find that therecordprovides anadequate basis for inferring thatRespondents were awareof Torres'unionaffiliation.Andin view of my above conclusionsrespecting Respondents'failure to give a persuasiveexplanationfor hisreductionin statusand discharge,aswell as the timing of thedischargeand the other unfair laborpractices,I find thatthe record establishesa prima faciecaseof unlawfuldiscrimination againstTorreswhichRespondents havefailedto rebut.Itherefore find thatthe reduction instatus andsubsequent discharge were motivated by hisunionaffiliation, and thatRespondentsthereby violatedSection 8(a)(3) and (1).4.Thomas BacaBaca worked for Respondents for a short time in 1965or1966,was inducted into the armed forces, andfollowinghisdischargesoughtreemployment fromRespondentsin theearly springof 1968. About a weeklater,he was told by Respondents that he could work atthe store for a temporary period,and begun working as"stock and carryout"on May 6 on a full-time basis; i.e.,about 9 hours a day, 6 days a week,until June 14. Onthat day, he was reduced to part-time status, and workedabout 5 hours.24Mrs.Whorton testified that because shefeared unfair labor practice charges, she had "just kepthim until a time when[she] could put him on part time."At approximately noon on June 15, Mrs. Whorton toldBaca that business was "too slow" and that she would callhim if she needed him. Baca testified that on the sameday, he "passed through the store and[he] saw a coupleof other guys carrying out, new guys."Apparently Bacawas not thereafter recalled by Respondents,nor did heever return to the store.Baca testified that he could havebeen reached on his aunt's telephone,that the number wason his employment application,and that Mrs. Whortonhad called him on that number at times.Mrs.Whortontestified that Baca "has no telephone."In response to aninquiry as to whether she made any effort to reach Baca,Mrs.Whorton testified thatmany school boys wereavailable for part-time work at the store.The General Counsel contends that Baca was reduced"Mrs. Whortontestified that Baca was placed on part-time status on orabout June 14,and then stated that the change occurred on June 22.665topart-time status on June 14 and constructivelydischarged on June 15 because of his union activities.AccordingtotheGeneralCounsel,Respondents'knowledge of such activities should be inferred.Baca'sunionactivitiesconsistedofattendingthreeunionmeetings after he began working on May 6:one at thehome of Louie Lopez,another at a bank building, and athird at a motel.21 He did not, however,execute a unionauthorization card.Respondents argue that there is noshowing that there was any reduction in Baca's statusbetween April 20 and June 12, i.e., between Respondents'receipt of the petitions for certification and the election. Ifind that the General Counsel has failed to sustain hisburden of establishing discrimination against Baca.Baca'stestimonythathesawnew employeesperforming carryout work the day he was laid off isuncontradicted,and Respondents have failed to explainthatcircumstance.Nevertheless,Ifindtherecordinsufficient to permit the conclusion that either the layoffor Baca's reduction in status was related to union activity.For although Respondents'knowledge of Baca's unionactivitymay be inferred,therewere two importantdifferences between his situation and that of Lopez, Lujan,and Torres.Unlike them,Baca did not execute a unionauthorization card.Moreover,even if he were inclined tovote for the Retail Clerks in an election, he could not doso for, being a temporary employee, he would not beincluded in the grocery employees bargaining unit.26Accordingly,there was no compelling union-related reasonforRespondents to rid themselves of Baca.Since theGeneral Counsel has not madea prima faciecase ofunlawful discrimination against Baca, Respondents'failureto explain their treatment of Baca is not fatal. Theallegation relating to Baca should be dismissed.11.THE OBJECTIONS TO THE ELECTION IN CASE28-RC- 179,A. FindingsRespectingEach Objection1.Based upon findings madeabove,I findthatthere isno merit toObjection5 relating to merit increases, to somuchof Objection 7 as alleged threats by Mrs. Whorton,to so muchof Objection12 as relatestoWhorton'sremarks concerningthe election notice, and to so much ofObjection13 as relates to Baca andto Torres." There isno evidenceto support, and hence no merit to, theremaining allegationsinObjection 12 or tothe allegationinObjection13 relatingto Bachert.2.Based on findingsmade above, I further find merittoObjection 2, to so' much of Objection 7 as relates tothreatsby Whorton, and to Objection 11.3.Ialso findmerittoObjection8,relating to acoercive sign allegedly prepared upon authorization byRespondents.The evidencerelatingto thesign is asfollows.Employee Vigil testified that "some time beforethe election",he saw EmployeeMaestas, Jr. making asign inthe back room of the storenearthe freezer; thatthe sign was about8 or 9feet long; that he didnot recallthe exact wording of thesign but thatit read "Forced to"Baca testified that he auenuea no union meetingsinApril.The recordestablishes that there was about four additional union meetings betweenApril 24 and June 12,including some at Lopez' home."PacificTide and ProcelainCo..137 NLRB1358, 1365,Post Houses,inc.,161 NLRB 1159, 1172=The discrimination against Torresoccurredafter the election and maynot be considered. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose for unfair labor practices"or "something similar tothat"; that the sign remained in the back room for almostan hour;that he did not know what became of the sign;and that the sign was different from another sign whichstated that the store would be closed for Memorial Day.Employee Aragon testified that while he and severalother employees were working in the back room of thestore before the election,he saw Maestas, Jr., making asign; that Maestas hada "little paper"containing wordswhich he was duplicating on the sign;that the signconsistedof red painton a long piece of white butcher orwrapping paper;and that he thought Employee Padillaalso saw the sign. On direct examination by the GeneralCounsel,Aragon testified that the sign"read somethinglike 'Forced to close unfair,by the National LaborRelations Board'."On cross-examination, Aragon testifiedas follows:Q.What did you actuallysee on that big sign?A. The word "Forced".He hadn't finished it yet.sssssQ. "Forcedto close"?A. That's right.Q. You're sure of that?A. I'm sure.Finally,he testified that Maestas had also made a secondsign stating that the store would be closed on MemorialDay.Employee Padilla testified that sometime before June 8,he saw a sign in the back room of the store;that at thetime he saw it, "nobody was making it"; that the sign wasfolded and the only words he saw on it was "Forced toclose".On cross-examination by Respondents,he testifiedas follows:Q. Couldthis have been a sign that said Whorton'swas closed for Memorial Day?A. I don'tknow,sir.The sign was being rolled upwhen I saw it.n#sssQ. How muchof the signdid you actuallysee, closedor forced to close?A Forced to close.sssssQ.Who was paintingthat sign incidentally?A. I think itwas Junior Maestas.Q. Is that Louie Maestas, Jr.?A. Yes, sir.Q. Is he the one you referredto as the regular signpainter?A. Yes, sir.Q. Was he painting the sign at the time you saw it.A. Which signare you referring to?Q. The sign that you weretalking about that yousaw on the freezerback there.A. Yes, sir.He further testifiedthat he couldnot recall the date onwhich he saw the sign;that it could have been around the23rd or 30th of May,that he never saw the sign"posted";but that in or about theperiod fromMay 26 to 30, he sawa sign on the store window reading"closed for MemorialDay."Employee Rodriguez testified that about a monthbefore the election,in the back room of the store, he sawa sign reading,"Forced toclosebecause of unfairdemands by the NationalLaborRelations Board"; andthat he saw Maestas,Jr., "around the sign."Employee Maestas,Jr., testifiedthat his duties includedpainting signs; that during the summer of 1968, heregularly made the store signs;that he didnot paint sinson his own initiative but received instructions regardingsigns fromWhorton or Mrs.Whorton; that during theperiod between April 19 and June 12''eprepared threelarge signs statingthat"Whorton'sWillBeClosedMemorial Day";and that he did not recall ever painting asignwhich referred to the NationalLaborRelationsBoard.He further testified as follows:Q. Have you ever painted a sign that had the wordsor the word "forced" on it?A. Forced? No, not that I can recall. It might havebeen forced meat or forced groceries.TRIAL EXAMINER: I did not hear that last answer.THE WITNESS:Unless it was forced groceries orforced meat. Those are the kinds of signs I paint at thestore.TRIAL EXAMINER: What does forcedgroceries mean?THE WITNESS:Nothing.TRIAL EXAMINER:Did you ever paint such a signwhich said"forced groceries"?THE WITNESS:No, Sir.TRIAL EXAMINER: Why did you just now say that?THE WITNESS:Because it came out ofthe top of myhead right now.I said unless.On cross-examinationbyRespondents,he gave thefollowing testimony:Q. Do you have occasions to have a sign that mightsay "Forced Sale of Meat" or "Forced Reduction inStock" or something like that?A. No.Q.When yousaidyou might have forcedgroceriesor forced meat, I did not quite follow that. Did youevermake some sign that said forced meat orgroceries?A. No, I never did. What I meant there was it wasinanswer to his question had I ever used the wordforced and I said no unless I would use it in relation tomeat or groceries.Q. That wouldbe in the nature of a forced sale orsomething?A. Yes, in thatnature.Q. Did you ever make a sign which said "Forced toClose?"A. No, sir.EmployeeMaestas, Sr., the father of Maestas, Jr.,testified that he had never seen a sign at the storecontaining the word"forced"; that he had heard rumorsconcerning a sign about "the store being closed",but thathe had not been told anything further on the subject.Maestas, Jr., who was recalled as a witness,testified thathe had not heard the above rumors and that his father hadmade no mention of the rumored sign to him.TheGeneralCounselcontends that the recordestablishes that sometimeprior to theelection,Maestas,Jr., upon instructions from Respondents,prepared a signcontaining language indicating that Respondents wereforced to close the store by the Board;that in view ofRespondents'threats to close the store if it was unionized,an employee who saw the sign could reasonably interpretit to mean that Respondents would be forced to close thestore if ordered by the Board to bargain with the union,i.e., if the Retail Clerks won the election;and that a signso conveying the impression that the employees might losetheirjobsaffectedtheoutcomeof the election.Respondents'brief does not discuss the subject of the sign. WHORTON'S FOOD MARKET667Vigil and Aragon both agree that prior to the election,there was a sign in the back room of the store containingat least the words"forced to close."In addition, theyboth testified unequivocally that they saw Maestas, Jr.,painting the sign.The testimony of Padilla and Rodriguezcorroborates the existence of such a sign.Moreover, theadmission byMaestas,Sr., that he had heard rumorsabout such a sign tends to lend credence to the view, and Ifind,that there was such a sign.SinceMaestas, Jr., wasthe one who prepared the store signs during the time inquestion,and since he did so only under orders fromRespondents,it is a reasonable inference,and I find, thathepaintedthesigninquestionuponordersbyRespondents," and that the employees who saw the signcould properly so conclude. Although Maestas, Jr., deniedhaving painted such a sign,Ido not credit his testimony,whichwas unconvincing and given in a manner which leftme with considerable doubt concerning its veracity. Inview of the earlier threats to close the store made byRespondents,as found above,the sign could be construedas a renewalof that threat. Objection8 is sustained.B.Concluding FindingsThe conductalleged in the meritorious objections wasboth extensive and flagrant,and requires the conclusionthat the grocery employees'freedom of choice wasimpaired,and that the electionshould beset aside.Ill.THE REMEDYA. I shall recommend thatRespondents cease anddesist from their unfair labor practices,and that they takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.B.More specifically,Ishallrecommend thatRespondents offer to Louie Lopez, Thomas A. Lujan, andJoe LeRoy Torres immediate and full reinstatement to thepositions whichtheyheld at the time of the discriminationagainst them or to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges.Ishall further recommend that Respondentsmake each of them whole for any loss of earnings sufferedbecauseof theirdiscrimination against themby paying toeach a sum of money equal to that which would have beenpaid by Respondents from the date of the discriminationagainsthim to the date on which Respondents offerreinstatement as aforesaid,less his net earnings, if any,during the said period.The loss of earnings under theorder recommended shall be computed in the manner setforth inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo.,138 NLRB 716.29C. As requested by the General Counsel,Ishall alsorecommend the issuance of an order requiringRespondents to bargain with the Retail Clerks as themajority representative of the grocery employees atRespondents' store. In support of that request, theGeneral Counsel urges the following considerations. Therecord establishes that as early as April 18, a majority of"in reachingthis conclusion, I do not relyupon the Rodriguez affidavitreceived in evidence"The recordcontains some evidence that Respondents have leased themeat department to one M.L.Romero,the father of employee BernieRomero.Such evidence does not form a sufficient basis upon which ajudgment can be made as to whether in fact Respondents have ceasedoperation of the meat department or as to what, if any,rights Lujan mayhave against Respondents and/or their successors. Such issues are moreproperlyto be decided at the compliance stage of this proceeding.WebbTractor andEquipmentCo..167 NLRB No. 46.such employeeshad executed valid authorization cardsdesignating the RetailClerks as their collectivebargainingrepresentative.The complaintallegesandthe recordestablishesthat between the filing of theRetailClerks'petitionfor certification on April 19 and the election heldon June 12, Respondentsengaged in flagrantunfair laborpracticesinorder todestroy theunion'smajority. Suchconduct demonstrates that Respondents sought to avoidtheirbargainingobligation.Respondentsopposeabargainingorder on the ground that, apart from thequestionof unfair labor practices, employees had little orno understanding of the significance of the authorizationcards which they signed, and hence that the record fails toRetailClerkshad the necessarymajority.My recommendation of a bargaining order isbased upon the following findings and conclusions:1.The complaint alleges, the answer admits, and I findthatthefollowingconstitutesaseparateunitofRespondents'employees appropriate for the purposes ofcollectivebargainingunder the Act:Allsellingandnonsellingemployees, excludingguards,watchmen,meatdepartment employees, andsupervisorsas defined in the Act.2.At thehearing,the parties stipulated that thefollowing 15 employees were the only employees in theabove unitfromApril 19 through 24:3° Arcenio A.(Archie)Allemand,LeRoyAragon, James Bachert,PatrickThomas Garza, Robert James Garza, LouieLopez, George Lopez,BenjaminR. Padilla, Frank R.Rodriguez,Jr., Joe LeRoy Torres, Alfonzo Vigil, LauraWaring,Dan Baker,LouisMaestas, Sr., and Louis A.Maestas,Jr.On April 18, 19 and 20, the first-named IIoftheaboveemployeesexecutedRetailClerksauthorization cards readingas follows:`RETAIL CLERKS INTERNATIONAL ASSOCIATION(Affiliated with the AFL-CIO)Authorization for RepresentationDesiring to enjoy the rights and benefits of collective bar-gainingI, the undersigned, employee of theStore AddressStore No. (Firm Name)Employed asDept.(Job Title)Home AddressPhonehereby authorizeRetail Clerks International Association, AFL-CIO, or itschartered Local Union'ito represent me forthe purposes ofcollective bargaining, respecting rates of pay, wages, hoursof employment, or other conditions of employment, in ac-cordance with applicable law.(Date)(Signatureof Employee)There is no evidence that any of those who executed sucha card thereafter withdrew it. Thus, if 8 or more of thecards were valid, the Retail Clerks possessed a majority inan appropriate unit during the period between the filing ofits petition and the election.There is no evidence that any statement was made toBachert regarding the purpose of the card, which hemerely took home with him, read, signed and returned toLouie Lopez on April 19. Since the card on its faceclearly disclosed a purpose to designate the Retail Clerksascollective-bargaining representative,Bachert'scardconstituted a valid authorization.In the case of George Lopez, he was told on April 20by Louie Looez that if he wanted to net higher wages, theThe tally ofballots cast at the election recitesthat the "Approximate"number of eligible voters in the unit was 17"Bachert andGeorge Lopezsignedon April 19 and 20, respectively 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion would probably help the employees,and that hewas free to sign or refuse to sign an authorization card.George took the card home,read it, signed it and returnedit to Louie the same day.Louie's statement amounted toa particularization of what the card itself stated - thatdesignationof the union as bargaining representativewould enable it to seek higher wages.The card was valid.The remaining nine employees signed cards at themeeting of April 18.Of these,seven gave testimony as towhat the representatives of the Retail Clerks told themrespecting the purpose of the cards.In addition, suchrepresentatives,Coleman,Martinez,andOlguin, alsotestified.Although their respective versions of what wassaid differed in varying degrees, none of the testimonyestablishes either that the witnesses failed to understandthe cards or what was said to them."Nor does the recordestablish that any misrepresentation regarding the purposeof the cards was made.According to some of thewitnesses,the representatives of the Retail Clerks statedthat the purpose of the cards was to permit the union torepresent the employees.Other witnesses testified thatsuchrepresentativesmade reference to an election.Respondents do not contend that the employees at theApril 18meeting were told that the only purpose of thecards was to obtain an election,and the record would notsupport such a claim.All that theevidence does establishis that the employees were told, not only that the cardswere for the purpose of enabling the Retail Clerks torepresent the employees,but also that the cards could orwould be used to bring about a representation election.But as the Board has consistently held, such a statementdoes not provide a sufficient basis in itself to violateunambiguously worded authorization cards on the theoryof direct or even indirect misrepresentation.McEwenManufacturingCo.,172NLRB No. 99, and cases citedtherein.Respondents argue that the cards were intended by theRetail Clerks, not to serve as designations of a collectivebargaining representative,but only for the purpose ofshowing a sufficient interest to obtain an election. Thisassertion is predicated upon the fact that the union neverrequested Respondents to bargain, but immediately filedits petition for certification.This argument was expresslyrejected by the Board inHenry I. Siegel,Inc.,165 NLRBNo. 56.For the foregoing reasons, I find that 11 of the 15employees in the grocery unit had signed validauthorization cards prior to, and that the Retail Clerkswas a majority representative in an appropriate unit at thetime of, the election."3. I further find that Respondents'flagrant violations ofSection 8(a)(1) and(3) evidenced a purpose to destroy theRetailClerks'majority and thus avoid their bargainingobligation.Since such conduct has precluded the holdingof a free and fair election,itisnecessary, in order toeffectuate the policiesof the Act,toremedy theirviolations by the issuance of a bargainingorder. J.C.Penny Co. v. N.L.R.B.,384F.2d 479, 486 (C.A. 10);HLH Products v. N.L.R.B.,396 F.2d 270 (C.A. 7), cert.denied396 F.2d 270."Inview of the foregoing recommendation,Ishallrecommend that the petition for certification in Case28-RC-1797 bedismissed and that all proceedings heldthereunder be vacated.CONCLUSIONS OF LAW1.Respondents interferedwith,restrained,and coercedtheir employees,in violation of Section8(a)(1) of the Act,by interrogating employees as towhy theyhad signedunion authorization cards, by interrogating an employeeas to his voting intentions,by threatening to close thestoreif theRetailClerks wonthe election,by threateningtoconvert themeat department into a self-serviceoperationif theMeat Cutters won the election, and bycreating the impression of surveillance of employees'protected activities.2.Respondents engaged in unlawful discrimination, inviolationof Section 8(a)(3) and(1)of the Act, bydischargingLouie Lopez, and by reducingto part-timestatus and subsequently dischargingThomas A. Lujan andJoe LeRoy Torres.3.Theaforesaid unfairlaborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.4.All ofRespondents'selling and nonselling employees,excluding guards,watchmen,meat department employees,and supervisors as defined in the Act, constitute a unitappropriate for the purposesbargainingwithin the meaning of Section9(b) of the Act.5.At alltimesmaterialhereto,RetailClerksInternationalAssociation,Local 1564, AFL-CIO, hasbeen,and is now,themajority representative of theemployees in the aforesaid unit within the meaning ofSection 9(a) of the Act.6.Respondents did not violatethe Act by any conductnot found herein to constitute an unfair labor practice.'Although PatrickThomasGarza did not understand the ramificationsthatfollowedhissigning,heunderstoodwhat the Retail Clerksrepresentativesmeant when,according to his testimony,they stated thatthe purpose of the cards was to obtain higher wages through the union'sefforts. Like the card signed by George Lopez,Garza's card was valid.Respondents point out in their brief that beer was served during theApril 18 meeting.However,there is no warrant in the record for a findingthat any of the nine employees who signed cards that night was intoxicatedand did not know what he was doing."Employee Louie Maestas,Sr., testified that he had consumed anexcessive quantity of peer on April 18,that he did not recall signing a cardbut did remember tilling in portions of one,ana that he was not certainthat the signature on a card introduced in evidence by the General Counselwas his I Althoug}I I I have doubts concerning the credibility of thistestimony,it is unnecessary to determine whether or not the card should becounted,inasmuch as the RetailClerkshad a majorityin any event. CfMcEwen Manufacturing Co, suprain opposing a bargaining coder, Respondents citeShoreline Enterprisesof America v N L R B,262 F 2d 933 (C A 5), andN.L R B v.SumnerSand & Grave! Co.293 F 2d 754 (C A 9) Thosecases are whollyinappositeRECOMMENDED ORDERRespondents,theiragents,successors,and assigns,shall:A. Cease anddesist from:(1)Unlawfully interrogating,threatening,and giving theimpression of surveillance of, employees.(2)Unlawfullyreducing the status of, discharging, orotherwise discriminating against, employees.(3) In any other manner interferingwith. coercing, orrestraining employees in the exerciseof any r t' the rightsguaranteed in Section7 of the Act.B. Take the following affirmative action:(1)Offer to Louie Lopez, Thomas A. Lujan and JoeLeRoyTorres immediate and full reinstatement to theirformer or substantially equivalent positions,and make WHORTON'S FOOD MARKET669each whole for any loss of earnings he may have sufferedby reason of Respondents'discrimination against him, inthemanner set forth in the section herein entitled "TheRemedy."(2)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces..(3) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary to analyze the amount of backpay dueand the right of reinstatement under the terms of thisRecommended Order.(4)Upon request.bargain collectivelywith RetailClerksInternationalAssociation,Local 1564, AFL-CIO,as the exclusive representative of all employees in the unitfound appropriate herein with respect to rates of pay,wages,hoursofemployment and understanding isreached,embody such understanding in a written, signedagreement.iJ) rustat tneir place of business in Las Vegas, NewMexico,copies of the attached notice marked"AppendixB."3'copies of said notice,on forms provided by theRegional Director for Region 28, shall,after being dulysigned by an authorized representative of the Respondents,be posted by the Respondents immediately upon receiptthereof,and be maintainedby them for 60consecutivedays thereafter,in conspicuous places, including all places'where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents toinsure that said notices are not altered,defaced,orcovered by any other material.(6)NotifytheRegionalDirector for Region 28, inwriting,within20 daysfrom tits receiptof thisDecision,what stepstheyhavetaken to complyherewith."It is recommended that the complaint be dismissedinsofaras it alleges unfair labor practices not foundherein.It is recommended that the petition for certification inCase 28-RC-1797be dismissed and that all proceedings,had thereunder be vacated.It is hereby ordered that therepresentation proceeding in that case be, and the samehereby is,severed from the consolidated proceedingsTherein,and the representation proceeding is herebyremanded to the Regional Director for Region 28 forfurther disposition."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify the Regional Director forRegion 28,inwriting,within 10 days from the date of this Order, whatsteps the Respondents have taken to comply herewith."APPENDIX AEmployeeHiredDate ofIncreased BenefitAmountPatrick T. Garza11-7-6712-9-67$2.50 a weekPatrick T. Garza(see above)1-20-682.50Joe LeRoy Torres11-16-671-20-682.50Robert J. Garza9-29-661-27-672.50Ramon R. Torres1965 or earlier1-27-682.50,Aragon19652-?-68not shownAllemand1-11-682-17-682.50Patrick T. Garza(see above)2-17-682.50Joe LeRoy Torres(see above)2-17-682.50Patrick T. Garza(see above)4-20-682.50Joe LeRoy Torres(see above)4-20-682.50Maestas, Sr.about 19604-27-685.00WaringMarch 19654-27-682.50Floresabout 19584-27-6832.85 a month nMrs. Whorton testified that Torres receivedraises similar to those givento Roberti. Garza.Flores hadpaid the BlueCrosspremiumsfor about a year. On April 27,1968, Respondents began paying them in lieu of awage increase. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDRamon R. Torres(see above)4-27-68Allemand(see above)5-25-68Patrick T.Garza(see above)5-25-68Romero4-22 or4-23-686-1-68Vigil3-7-65Between 4-19 and6-12-6821 or 22 amonth ill2.502.50not shown"'LikeFlores,Torres had paid the Blue Cross premium for about a year, and Respondents began paying them on April 27,1968. Mrs.Whorton testified that no other raises were shown for Torres on her records,but that they had not been broughtup to date.APPENDIX BNOTICE TO ALLEMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policiesof the National LaborRelationsAct,asamendedwe hereby notify ouremployees that:WE WILL NOT unlawfullyinterrogate,threaten, orgive the impression of surveillance of, our employees,or in any other manner interfere with them in theexercise of their guaranteed statutory rights.WE WILL NOTunlawfully discriminate against LouieLopez,ThomasA. Lujan, Joe LeRoyTorres, or anyother employee.WE WILLofferto Louie Lopez,ThomasA. Lujan,andJoeLeRoyTorresimmediateandfullreinstatement to their oldjobsand pay them for allback earnings lost as a result of the discriminationagainst them.WE WILL,upon request bargaincollectivelywithRetailClerks InternationalAssociation,Local 1564,AFL-CIO,as the exclusive bargaining representative ofall employees in the unit described below,with respectto ratesof pay,wages, hours of employment,and otherterms and conditions of employment;and if anunderstanding is reached, embody such understandingin a written,signed agreement.The bargaining unit is:Allsellingand non-sellingemployees,excludingguards,watchmen,meat department employees, andsupervisors as definedin the Act.All our employees are free to become or remain, or torefrain from becoming or remaining,members of saidLocal 1564,or any other labor organization.DatedByROMAYNE H. WHORTON,RACHEL H. WHORTON,MRS. R.L.WHORTON,CO-PARTNERS, d/b/aWHORTON'S FOOD MARKET(Employer)(Representative)(Title)Note:Notify any of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliancewithits provisions, theymay communicatedirectlywith the Board'sRegionalOffice,500GoldAvenue, Room7011, P. O.Box 2146,Albuquerque, NewMexico, Telephone843-2555,Extention 2556.